  Case 2:21-cv-10862-RHC-CI ECF No. 1, PageID.1 Filed 04/19/21 Page 1 of 15




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


JOHN MARKS,                               )
                                          )
                                          )
                    Plaintiff,            ) Case No.
                                          ) Hon.
       v.                                 )
                                          )
CITY OF DETROIT, A Michigan Municipal ))
Corporation, XHESJAN ZAIMI, ANDREW )
VANDESTEENE, and DAVID WIGGINS, in )
their individual and official capacities, )
                                          )
Jointly and Severally,                    )
                                          )
                    Defendants.           )
                                                                               /

JOEL B. SKLAR (P38338)
Attorney for Plaintiff
500 Griswold, Suite 2450
Detroit, MI 48226
313-963-4529
joel@joelbsklarlaw.com

PERKINS LAW GROUP, PLLC
TODD RUSSELL PERKINS (P55623)
STEPHEN J. CHACKO (P78210)
Attorneys for Plaintiff
615 Griswold, Suite 400
Detroit, MI 48226
313-964-1702
tperkins@perkinslawgroup.com
                                                                               /

                   COMPLAINT AND JURY DEMAND

     Plaintiff, John Marks, by and through his attorneys, Perkins Law Group, LLC
  Case 2:21-cv-10862-RHC-CI ECF No. 1, PageID.2 Filed 04/19/21 Page 2 of 15




and Law Offices of Joel B. Sklar, files this Complaint and Jury Demand in the above

captioned matter, and says:

                                  JURISDICTION

       1.     Plaintiff John Marks is an individual who resides in the City of Detroit,

Michigan, which is in this Judicial District.

       2.     Defendant, City of Detroit, is a Michigan municipal corporation doing

business in the City of Detroit, Michigan, and operates the City of Detroit Police

Department (DPD), which is in this District.

       3.     Defendant Detroit Police Officer Xhesjan Zaimi is an individual who

is/was an employee of the City of Detroit Police Department and works in the City

of Detroit, Michigan, which is in this District. He is being sued in his individual and

official capacities.

       4.     Defendant Detroit Police Officer Andrew Vandesteene is an individual

who is/was an employee of the City of Detroit Police Department and works in the

City of Detroit, Michigan, which is in this District. He is being sued in his individual

and official capacities.

       5.     Defendant Detroit Police Officer David Wiggins is an individual who

is/was an employee of the City of Detroit Police Department and works in the City

of Detroit, Michigan, which is in this District. He is being sued in his individual and

official capacities.



                                           2
  Case 2:21-cv-10862-RHC-CI ECF No. 1, PageID.3 Filed 04/19/21 Page 3 of 15




      6.     The individual Defendants were acting under color of law and are being

sued in their individual and official capacities.

      7.     The individual Defendants are not entitled to qualified or any other

immunity because they knowingly and intentionally violated Plaintiff’s clearly

established Fourth Amendment Rights which any reasonable officer would have

known.

      8.     This Court has original jurisdiction over these claims pursuant to 28

USC § 1331.

      9.     Venue is proper in this Court pursuant to 28 USC § 1391(a)(1) and (2)

since the events giving rise to this claim all occurred in Wayne County, Michigan

which is within this District.

                                       FACTS

      10.    Plaintiff reasserts word for word and paragraph for paragraph each of

the above allegations.

      11.    On May 17, 2019, Plaintiff resided at 15914 Fielding Street in Detroit,

Michigan.

      12.    Defendant Detroit Police Department (“DPD”) Officers Zaimi,

Vandesteene, and Wiggins were all part of the DPD’s Special Operations Unit

(“SOU”).

      13.    On May 17, 2019, at about 10:00 p.m., Defendant Officers Zaimi,



                                           3
  Case 2:21-cv-10862-RHC-CI ECF No. 1, PageID.4 Filed 04/19/21 Page 4 of 15




Vandesteene, and Wiggins were all in a black scout car on Fielding Street and

Puritan Avenue in the City of Detroit, Michigan.

       14.   Defendant Zaimi drove the scout car, with Defendant Wiggins in the

front passenger seat and Defendant Vandesteene in the back.

       15.   As the Defendant Officers drove down Fielding Street, they purportedly

saw two cars blocking the moving lane of traffic.

       16.   The Defendant Officers asked the occupants to move the vehicles,

which they did.

       17.   The Defendant Officers also purportedly saw a group of young black

men on the sidewalk, holding red plastic cups which the officers suspected contained

alcohol.

       18.   Defendant Officer Wiggins, still seated in the front passenger seat,

purportedly saw Plaintiff leave the group and walk in an “unnatural manner” on a

driveway to Plaintiff’s home located at 15914 Fielding, where Wiggins lost sight of

him.

       19.   Defendant Officer Wiggins claimed he heard the sound of a trash can

close and Plaintiff reappear walking in a “natural manner.”

       20.   Defendant Officer Wiggins recognized Plaintiff from a previous

encounter.

       21.   Next, the DPD SOU officers exited their black scout car and Defendant



                                         4
  Case 2:21-cv-10862-RHC-CI ECF No. 1, PageID.5 Filed 04/19/21 Page 5 of 15




Officer Wiggins walked to the home located on 15914 Fielding.

      22.    Despite being fitted with a bodycam, Wiggins failed to activate it.

      23.    The home at 15914 Fielding appeared occupied, well maintained and

the lights inside the home were on.

      24.    The home at 15914 Fielding had two iron gates for access to the side

and back of the home.

      25.    Defendant Wiggins did not ask Plaintiff, or any other occupant of the

home, for permission to search the garbage cans located on the side of the home.

      26.    Defendant Wiggins did not secure the area and request a search warrant

despite the fact he had ample time, means and opportunity to do so, nor were there

any exigent circumstances to justify a warrantless search.

      27.    Instead, Defendant Officer Wiggins walked past the two iron gates to

search the trash cans located on the side of the home.

      28.    Defendant Wiggins opened the trash cans, conducted a search, and

purportedly located a gun.

      29.    Defendant Wiggins did not wear gloves or take any other measures to

preserve the fingerprints on the gun.

      30.    Defendant Wiggins attributed the gun to Plaintiff and arrested him for

carrying a concealed weapon (CCW), a felony.

      31.    On June 20, 2019, the state district court conducted a preliminary



                                         5
  Case 2:21-cv-10862-RHC-CI ECF No. 1, PageID.6 Filed 04/19/21 Page 6 of 15




examination.

      32.    At the examination, Defendant DPD officer Wiggins testified as did

Ebonique Trimble, Plaintiff’s mother.

      33.    Ms. Trimble testified that her son resided at 15914 Fielding, with his

daughter and mother of his child, and had lived there for years.

      34.    At the conclusion of the preliminary examination, the district court

found Defendant Wiggins’ warrantless search violated Plaintiff’s Fourteenth

Amendment rights prohibiting unreasonable searches and dismissed the charges

because of the constitutional violation.

      35.    On October 14, 2019, these same Defendants encountered Plaintiff at a

parking lot located 24601 Grand River in the City of Detroit, purportedly to

investigate a report of gun shots fired the previous day.

      36.    The parking lot at 24601 Grand River is private property.

      37.    Defendants found Plaintiff in the parking lot walking toward the

driver’s side of a Ram pick-up truck with a semi-clear plastic cup which contained

a yellowish liquid, which Defendant Zaimi believed to be alcohol. At no time did

any Defendant see Plaintiff consume the liquid.

      38.    Defendant Officers than exited their police vehicle to “investigate.”

      39.    Plaintiff entered the pick-up truck and sat in the driver’s seat with the

driver’s side door open.



                                           6
  Case 2:21-cv-10862-RHC-CI ECF No. 1, PageID.7 Filed 04/19/21 Page 7 of 15




      40.   Defendant Zaimi approached Plaintiff near the driver’s side of the

Dodge Ram under the guise of a suspected open intoxicant violation.

      41.   Plaintiff was not free to leave.

      42.   Defendant Zaimi conducted a pat-down search of Plaintiff who was still

sitting in the Dodge Ram and found no contraband.

      43.   After Zaimi’s initial search, Defendant Vandesteene located a gun on

the passenger seat of the Dodge Ram and told Defendants Officers Zaimi and

Wiggins.

      44.   Defendant Zaimi ordered Plaintiff to exit the vehicle, which order

Plaintiff complied with.

      45.   Defendant Zaimi conducted another involuntary warrantless search and

found a handgun on Plaintiff.

      46.   Plaintiff was subsequently charged with numerous criminal offenses

including consuming an open intoxicant in public and carrying a concealed weapon.

      47.   On October 30, 2019, a preliminary examination was conducted in the

36th District Court, the Hon. Ronald Giles presiding.

      48.   The District Court found the Defendant Officers violated Plaintiff’s

Fourth Amendment rights and granted Plaintiff’s motion to suppress evidence of the

gun unlawfully seized from Plaintiff.

      49.   The Court reasoned:



                                          7
  Case 2:21-cv-10862-RHC-CI ECF No. 1, PageID.8 Filed 04/19/21 Page 8 of 15




                    Having heard the arguments on the Motion - dealing with these
             issues - first, you know I gave you plenty of opportunity to address the
             issue of the officer’s first rights to be there in the first place. They had
             none. It’s your burden to show that that was public property and that
             they [Defendant Officers] had a right to be on it. Okay. If it’s private
             property, then they could be sitting up there with - they don’t have to
             have a cup. They could be sitting up there with the bottle of Patron
             turning it up; because it’s private property and they can do that on
             private property.

                     The Statute, itself, that would have given reasonable suspicion
             addresses public property; not private property. Public property. So you
             know, at this point - because they had no right and you haven’t shown
             that they had a right to go onto that property, you can’t get passed the
             first element. You can’t - you don’t even get to reasonable suspicion
             because you’re not allowed to it.

                    You know, and because of that, the Court is going to suppress
             the gun that was found on Mr. Marks at a later search, for that reason.
             For a second reason, not even dealing with the issue of it being private
             property, Office Zaimi had not [sic] right to search him in the first place.
             Walk up to and just start searching him, patting him down. It was a civil
             infraction - if it had been public property - but it wasn’t. He had no right
             to search him. Now we come to the Fourth Amendment issue. And
             anything that happens after that - I don’t care what the other officer did,
             how he did it, all of it is tainted at that point because of the violation of
             his Fourth Amendment right.

                   And as a result, I will dismiss for that reason, also.
             (Hrg. Tr. 71-72)

                                      COUNT I

       VIOLATION OF PLAINTIFF’S FOURTH AMENDMENT
   RIGHT TO BE FREE FROM UNLAWFUL SEARCH AND SEZIURE
                 PURSUANT TO 42 USC § 1983

      50.    Plaintiff reasserts word for word and paragraph for paragraph the

allegations set forth above.

                                           8
  Case 2:21-cv-10862-RHC-CI ECF No. 1, PageID.9 Filed 04/19/21 Page 9 of 15




          51.   At all relevant times, the individual Defendants Zaimi, Vandesteene,

and Wiggins were state actors for purposes of 42 USC § 1983 and were acting under

color of law at the time they deprived Plaintiff of his constitutional rights as set forth

herein.

          52.   The Fourth Amendment to the U.S. Constitution guarantees Plaintiff a

clearly established right to be free from “unreasonable searches and seizures” by

governmental officials. U.S. Const. Amend IV. This is a clearly established right

which any reasonable officer would know.

          53.   On May 17, 2019, Defendant Wiggins searched 15914 Fielding street

without any probable cause, legal justification or excuse for doing so.

          54.   On May 17, 2019, Defendant Wiggins conducted a warrantless search

of Plaintiff’s home and property in violation of Plaintiff’s clearly established Fourth

Amendment rights.

          55.   On October 14, 2019, Defendant Zaimi conducted another warrantless

search of Plaintiff without any justification or legal excuse.

          56.   As acknowledged by the state district court, Defendant Zaimi lacked

any reasonable suspicion or other legal justification to search Plaintiff.

          57.   On May 17, 2019 and October 14, 2019, Defendant Officers acted in

concert and conspired with one another to violate Plaintiff’s Fourth Amendment

rights.



                                            9
 Case 2:21-cv-10862-RHC-CI ECF No. 1, PageID.10 Filed 04/19/21 Page 10 of 15




      58.    Each individual Defendant Officer had a duty to intervene to stop the

unconstitutional actions of the others but failed to intervene.

      59.    As a direct and proximate result of the Defendants Officers’ violation

of Plaintiff’s clearly established federal rights, and/or their conspiracy to violate

Plaintiff’s clearly established Fourth Amendment rights, Plaintiff suffered the

following injuries, including, but not limited to:

             A.     Unlawful detention in jail;

             B.     Fear, emotional distress, embarrassment, humiliation, anxiety

                    anger, loss of the enjoyments of life, pain and suffering,

                    aggravation of pre-existing conditions;

             C.     Payment of attorney fees to defend the unlawful criminal charge

                    and other economic injuries;

             D.     Other non-economic injuries which may continue up to and

                    through the date of this litigation.

      ACCORDINGLY, Plaintiff asks this Court to enter a judgment against

Defendants, jointly and severally, in their individual and official capacities,

including costs, interest, statutory attorney fees, punitive damages and all other relief

allowed by 42 USC §1988 and any other relief the Court deems just.




                                           10
 Case 2:21-cv-10862-RHC-CI ECF No. 1, PageID.11 Filed 04/19/21 Page 11 of 15




                                        COUNT II

            MALICIOUS PROSECUTION IN VIOLATION OF THE
            FOURTH AMENDMENT PURSUANT TO 42 USC §1983

      60.    Plaintiff reasserts paragraph for paragraph and word for word each of

the above allegations.

      61.    The Fourth Amendment prohibits malicious prosecution.

      62.    Criminal prosecution was initiated against plaintiff and defendants

made, influenced, or participated in the decision to prosecute.

      63.    There was a lack of probable cause for the criminal prosecution.

      64.    That as a consequence of a legal proceeding, the plaintiff suffered a

deprivation of liberty apart from the initial seizure.

      65.    The criminal proceeding was resolved in Plaintiff's favor.

      66.    As a direct and proximate result of Defendants violation of Plaintiff’s

clearly established federal rights, and/or their conspiracy to violate Plaintiff’s clearly

established Fourth Amendment rights, Plaintiff suffered the following injuries,

including, but not limited to:

             A.     Unlawful detention in jail;

             B.     Fear, emotional distress, embarrassment, humiliation, anxiety

                    anger, loss of the enjoyments of life, pain and suffering,

                    aggravation of preexisting conditions;




                                           11
 Case 2:21-cv-10862-RHC-CI ECF No. 1, PageID.12 Filed 04/19/21 Page 12 of 15




             C.     Payment of attorney fees to defend the unlawful criminal charge

                    and other economic injuries;

             D.     Other non-economic injuries which may continue up to and

                    through the date of this litigation.

      ACCORDINGLY, Plaintiff asks this Court to enter a judgment against

Defendants, jointly and severally, in their individual and official capacities,

including costs, interest, statutory attorney fees, punitive damages and all other relief

allowed by 42 USC §1988 and any other relief the Court deems just.

                                     COUNT III

              MUNICIPAL LIABILITY IN VIOLATION OF THE
            FOURTH AMENDMENT, PURSUANT TO 42 USC § 1983

      67.    Plaintiff reasserts paragraph for paragraph and word for word each of

the above allegations.

      68.    Defendant City of Detroit/DPD Department have failed to train,

properly supervise or instruct their officers concerning search and seizures and the

acceptable parameters of the Fourth Amendment.

      69.    Defendant City of Detroit/DPD encourages SOU officers to disregard

constitutional prohibitions and make unlawful searches and seizures in the ordinary

course and routine of their patrols in the hope of later finding some evidence of

criminality, as was the case with Plaintiff.

      70.    Defendant City of Detroit/DPD further tolerates and acquiesces to such

                                           12
 Case 2:21-cv-10862-RHC-CI ECF No. 1, PageID.13 Filed 04/19/21 Page 13 of 15




unconstitutional conduct, custom or policy.

      71.    Defendant City of Detroit/DPD knew these particular Defendant

Officers had violated Plaintiff’s (and other citizens’) constitutional rights but failed

to discipline, admonish or correct such unlawful conduct.

      72.    Defendant city of Detroit and the Detroit Police Department have acted

with deliberate indifference to the rights of persons similarly situated to Plaintiff to

be free from unlawful search and seizures in violation of State law.

      73.    As a direct and proximate result of Defendants violation of Plaintiff’s

clearly established federal rights, and/or their conspiracy to violate Plaintiff’s clearly

established Fourth Amendment rights, Plaintiff suffered the following injuries,

including, but not limited to:

             A.     Unlawful detention in jail;

             B.     Fear, emotional distress, embarrassment, humiliation, anxiety

                    anger, loss of the enjoyments of life, pain and suffering,

                    aggravation of preexisting conditions;

             C.     Payment of attorney fees to defend the unlawful criminal charge

                    and other economic injuries;

             D.     Other non-economic injuries which may continue up to and

                    through the date of this litigation.

      ACCORDINGLY, Plaintiff asks this Court to enter a judgment against



                                           13
 Case 2:21-cv-10862-RHC-CI ECF No. 1, PageID.14 Filed 04/19/21 Page 14 of 15




Defendants, jointly and severally, in their individual and official capacities,

including costs, interest, statutory attorney fees, punitive damages and all other relief

allowed by 42 USC §1988 and any other relief the Court deems just.

                                             Respectfully submitted,

                                             s/ Joel B. Sklar
                                             Joel B. Sklar (P38338)
                                             500 Griswold, Suite 2450
                                             Detroit, MI 48226
                                             313-963-4529
                                             Attorney for Plaintiff
                                             Joel@joelbsklarlaw.com

                                             Todd Russell Perkins (P55623)
                                             Stephen J. Chacko (P78210)
                                             Perkins Law Group, PLLC
                                             Attorneys for Plaintiff
                                             615 Griswold, Suite 400
                                             Detroit, MI 48226
                                             313-964-1702
 Dated: April 19, 2021                       tperkins@perkinslawgroup.com

                          DEMAND FOR JURY TRIAL

      Plaintiff, JOHN MARKS, by and through his attorneys, hereby demands a

jury trial in the above captioned matter.

                                             Respectfully submitted,

                                             s/ Joel B. Sklar
                                             Joel B. Sklar (P38338)
                                             500 Griswold, Suite 2450
                                             Detroit, MI 48226
                                             313-963-4529
                                             Attorney for Plaintiff
                                             Joel@joelbsklarlaw.com

                                            14
Case 2:21-cv-10862-RHC-CI ECF No. 1, PageID.15 Filed 04/19/21 Page 15 of 15




                                      Todd Russell Perkins (P55623)
                                      Stephen J. Chacko (P78210)
                                      Perkins Law Group, PLLC
                                      Attorneys for Plaintiff
                                      615 Griswold, Suite 400
                                      Detroit, MI 48226
                                      313-964-1702
Dated: April 19, 2021                 tperkins@perkinslawgroup.com




                                    15
